PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/465,945
Filing Date: 7 May 2012
Appellant(s): Berger et al.



__________________
Samuel S. Lee
Reg. No. 42,791
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 7, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-10, 12-15, 17-18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raley et al. (U.S. Patent Publication 2006/0107046, hereinafter referred to as Raley) in view of Schnell et al. (U.S. Patent Publication 2008/0256592, hereinafter referred to as Schnell) in view of Viswambharan et al. (U.S. Patent Publication 2009/0274453, hereinafter referred to as Viswambharan).
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raley in view of Schnell in view of Viswambharan as applied to claim 9 above and further in view of Knight et al. (U.S. Patent Publication 2010/0031366, hereinafter referred to as Knight.
(2) Response to Argument
Before directly addressing Appellant’s argument Examiner would like to make two points regarding the interpretation of the claims.  The first point is that the written disclosure does not explicitly recite the term “physical store”.  Examiner has provided an explanation with regard to how this term has been interpreted in the absence of the term being present in the written disclosure as part of the body of the rejection and Appellant has not offered any argument with regard to Examiner’s interpretation of the term.  
Examiner will now provide definitions of the word “store”.  Merriam-Webster.com defines the noun form of the word “store” as (5)(a) “storehouse, warehouse” and (6) as “a business establishment where usually diversified goods are kept for retail sale”.  Examiner views definition (5)(a) as the broader definition.  Dictionary.cambridge.org defines the noun form of the word “store” as either “a place where you can buy goods or services” or alternatively “a supply of something”.  Examiner does not view any of the definitions of store being limited to a particular nature of what constitutes a store even when modified by the word “physical” as this could be a “brick and mortar” store, but also can be a warehouse which is sometimes referred to as a “store of goods” and is the meaning that Examiner has used throughout examination.
Examiner next would like to review the summary of claimed subject matter submitted by Appellant and provide comment.  The summary of claim 9 is shown below:
Claim 9 -A non-transitory computer-readable storage medium storing a
computer program to manage distribution of content, the computer program
comprising executable instructions that cause a computer to:
receive, at a digital rights management (ORM) server, an indication from
one or more user devices that the content was acquired at a physical store;
(Specification as filed, page 14, line 17 - page 17, line 13)

Examiner would note that this particular section of the specification does not use or address the term “physical store” which is not a term found in the written disclosure.  Examiner did not place a reliance on this particular section of the written disclosure when trying to ascertain the term “physical store” because the examples given involve online transactions.  Examiner reviewed the recitations regarding derivatives of “store” at page 7, lines 5-17 which uses the term store but in no particular context that would clearly associate any “physical” property with the store and only provides a generic recitation including “new kinds of stores become possible as well” as part of an open market model without explaining what the inventor had in mind with regard to “new kinds of stores”.  Page 6 line 13 through page 7 line 4 talks about Page 8 at line 13 also describes providing “storefront services” without any explanation as to the nature of such services.  Page 9 lines 4 through 17 also use the term stores but does not assign any property of physicality to a store.  Page 10, lines 7-9 describes an “airport media store kiosk” which could be viewed as a physical store of sorts although notably the claim does not claim a kiosk and the associated text does not tie the “store kiosk” into any language that would clearly indicate that a kiosk is at least falls under the term “physical store” as recited in the claim.  Furthermore in this example the kiosk is not described in sufficient detail in order to determine if it is nothing more than a form of retail store or also a physical store as the description does not identify the source of the downloaded material.  Page 11 at lines 3 through 7 recites that “…a consumer shops for a media player at a store” but even this recitation is so generic that it could be viewed as being either a “brick and mortar” store or an online store, particularly since “a device 
In reviewing the portions of the written disclosure cited by Appellant Examiner notes that page 15 lines 19-21 specifically state that content is acquired from an content source such as “an online store” and at page 14 line 22 through page 15 line 1 the language regarding the acquisition of content “using a user device” and at page 15 lines 1 through 9 regarding authentication and a user domain are suggestive of an online environment.  This leads Examiner to conclude that the “physical store” of the claim is at least broad enough to encompass content acquired through an online environment and that the term “physical store” should be interpreted as either a store of goods (which in the broadest sense is inclusive of physical goods (such as CDs, DVDs or pre-loaded media players)) or a retail store.  Examiner included remarks in the Office Action at pages 4 and 5 of August 11, 2020 with regard to the first limitation of claim 9 “…receive, at a digital rights management (DRM) server, an indication from one or more user device that the content was acquired at a physical store” that the term was not present 
With regard to the recitations of the claim “receiving, at a digital rights management (DRM) server, an indication from one or more user devices that content was acquired at a physical store” and “associate the content with a rights locker of one or more domain service providers (DSPs) associated with the physical store when the indication is received” Examiner would note that the term “indication” is not present in the subject matter cited by Appellant in the appeal brief.  The section cited by Appellant 
In light of the above Examiner will now directly respond to Appellant’s argument.  At brief on pages 6 and 7 Appellant argues that with regard to limitation (a) (receive indication that the content was acquired at a physical store) that “No mention of indication that content was acquired at a physical store”, “Enabling consumer to access content from any location is different from receiving indication that the content was acquired at a physical store”, “No mention of indication that content was acquired at a physical store.  Although the Examiner states in the Advisory Action that Amazon which is shipping physical media to the customer is housed in physical buildings, the cited the exemplary embodiments allow consumers to purchase content from a variety of sources (e.g., brick and mortar stores, satellite/cable, internet download, and the like) in a variety formats (e.g., DVD, Redbook audio, computer DVD, streaming, and the like), for a variety of devices (e.g., PCs, set top boxes, car stereos, devices networked to remote locations, and the like). The exemplary embodiments also allow consumers to access content in accordance with the corresponding licenses, regardless of the licenses locations, the consumption device, or the DRM system that originally created the licenses”.  Paragraph 0058 also discloses that “Accordingly, the shared digital license repository 142 can store copies of all previously-acquired licenses of a user, providing a consolidated inventory of the licenses. The shared digital license repository 142 can copy the user's licenses from each of the DRM systems 136, 138, and 140 (e.g., via a pull process) or the DRM systems 136, 138, and 140 can copy the user's licenses to the shared license repository 142 (e.g., via a push process)”. Even if the limitation were confined in interpretation to a “physical” retail store the teachings of 
With regard to Appellant’s argument regarding limitation (b) (associate the content with a rights locker of DSPs associated with the physical store when the indication is received) at brief on pages 8 and 9 Appellant argues that “Allowing the consumer to purchase and watch movie in different media or devices is substantially different from associating the content with rights locker of DSP associated with the physical store”, “Managing acquisitions of new licenses and storing the licenses on shared digital repository is substantially different from associating the content with rights locker of DSP associated with the physical store”, “Providing license management user interface using shared digital license repository is substantially different from associating the content with rights locker of DSP associated with the physical store” and “No mention of associating the content with rights locker of DSP associated with the physical store”.  Again the teachings of Raley are broad enough in scope to cover either sales at a retail store (0033, 0057-0058) or through an online store providing physical media and devices (0097-0098).  Therefore Appellant has failed to establish any clear error on the part of the Examiner.  Therefore as it applies to limitation (b) Examiner’s rejection should be sustained.

[0045] To interact with the proprietary DRM systems 136, 138, and 140, the shared digital license repository 142 provides the programmatic interfaces 110, 112, and 114 that enable the storage, searching, retrieval and other license lifecycle functions that include rights expressions unique to the particular DRM system 136, 138, and 140. The interfaces 110, 112, and 114 enable interoperability among the DRM systems 136, 138, and 140, advantageously, without requiring that the DRM systems 136, 138, and 140 understand each other's proprietary rights expressions. The shared digital license repository 142 also can be configured to provide a proof of identity feature, for example, via the authentication component 144 that enables the proprietary DRM systems 136, 138, and 140 to authenticate users.
Because programmatic interfaces that “enable the storage, searching, retrieval and other license lifecycle function” clearly reads on “granting access to the rights locker of DSPs to the user devices to enable the user device to select and access the content acquired at the physical store from the rights locker” (page 9 of brief) Examiner views this as a sufficient recitation to read on the claim and that no further explanation is required.  Therefore as it applies to limitation (d) Examiner’s rejection should be sustained.
Appellant’s argument with regard to the 35 U.S.C. 103 (a) rejection of claims 20-21 as being unpatentable over Raley, Schnell and Viswambharan and in further view of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES D NIGH/Senior Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685         
                                                                                                                                                                                               /WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.